Gregory, J.
Loehr sued Conner on a promissory note. The complaint is against W. W. Conner. The note is signed W. W. Conner, and the summons is against W. W. Conner. The sheriff’s return thereon is “ served as commanded, by *137reading.” Judgment was rendered in the court below by default.
JE. S. Stone, for appellant.
T. Moss, for appellee.
The error complained of is, that the Christian name of the defendant nowhere appears in the proceedings. There was no exception taken during the progress of the cause, nor has any motion been made in the court below to set aside the judgment. There is no error of which the appellant can complain in this court. If there is any remedy for the irregularity complained of, it is in the Circuit Court.
The judgment is affirmed, with costs, and ohe per cent, damages.